                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

WILLIAM FEEHAN,

                    Plaintiff,
                                                  Case No. 20-cv-1771-pp
      v.

WISCONSIN ELECTIONS COMMISSION, et al.,

            Defendants.
______________________________________________________________________________

 ORDER GRANTING MOTION BY PROPOSED AMICUS CURIAE WISCONSIN
STATE CONFERENCE NAACP, DOROTHY HARRELL, WENDELL J. HARRIS,
SR., AND EARNESTINE MOSS FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                (DKT. NO. 56)
______________________________________________________________________________

      The plaintiff filed this lawsuit on December 1, 2020. Dkt. Nos. 1. The

named defendants have filed motions to dismiss the case with supporting

briefs—dkt. nos. 51 (Governor Tony Evers) and 53 (Wisconsin Elections

Commission and its members). Defendant Evers’ brief has fifteen attachments,

several of which are decisions from other federal district courts and from the

Wisconsin Supreme Court.

      On December 7, the Wisconsin State Conference NAACP and three of its

members—Dorothy Harrell, Wendell J. Harris, Sr. and Earnestine Moss—filed a

motion for permission to file an amicus brief on the question of whether the

court ought to dismiss the lawsuit. Dkt. No. 56. In the opening paragraphs of

the proposed brief, the movants state that “[p]laintiff has already placed a

significant enough burden on the Court, so [they] will endeavor not to repeat

the substantive arguments that [they] expect the parties will make.” Id. at 8-9.
                                        1

           Case 2:20-cv-01771-PP Filed 12/08/20 Page 1 of 6 Document 69
They state that instead, they “seek to highlight some of the stronger reasons

why this Court should summarily dismiss this action.” Id. at 9. They state that

they will rely on decisions from federal courts in other districts and the

Wisconsin Supreme Court. Id. Finally, the movants state:

      Wisconsin NAACP is not simply an organization whose mission
      includes ensuring that voters’ votes are counted, important as that
      mission is. It is dedicated specifically to advancing the interests of
      Black voters in our democracy. To that end, the national NAACP has
      partnered with one of the country’s leading civil rights organizations,
      the Lawyers’ Committee for Civil Rights Under Law, to work with
      experienced local counsel in several states, including Wisconsin, to
      ensure that the votes of Black voters are not invalidated in this
      election. It is no accident that Plaintiff’s focus in this case is on the
      voters of Milwaukee County, home to Wisconsin’s largest city and
      Black population. This follows a pattern wherein the Trump
      Campaign and its allies have singled out alleged “corruption” in
      other cities with large Black populations.

             Wisconsin NAACP respectfully asks this Court to scrutinize
      Plaintiff’s claims in that light, and to recognize them not only as an
      existential threat to our democracy—which they are—but also as a
      particular threat to the votes of members of minority populations
      whose access to the ballot box has been historically obstructed.

               Plaintiff’s complaint does not deserve a day in court.

Id. at 9-10.

      Recently Seventh Circuit judge Michael Scudder issued a thoughtful

consideration of the purpose of an amicus, or “friend of the court,” brief. In

considering whether to accept three proposed amicus briefs, Judge Scudder

explained:

      The guidance for prospective amici is sparing. The Federal Rules of
      Appellate Procedure say only that a prospective friend of the court
      must explain “why an amicus brief is desirable and why the matters
      asserted are relevant to the disposition of the case.” FED. R. APP. P.
      29(a)(3)(B). [The Seventh Circuit’s] Practitioner’s Handbook for


                                          2

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 2 of 6 Document 69
Appeals adds that, in deciding whether to accept an amicus brief,
the court looks at whether the submission “will assist the judges by
presenting ides, arguments, theories, insights, factors, or data that
are not found in the briefs of the parties.” See Practitioner’s
Handbook for Appeals to the United States Court of Appeals for the
Seventh Circuit, XXII.B “Amicus Briefs” (2020 ed.) (citing Voices for
Choices v. Illinois Bell Telephone Co., 339 F.3d 542, 544-45 (7th Cir.
2003) (Posner, J., in chambers)).

At times individual judges have rightly observed that too many
amicus briefs do not even pretend to offer value and instead merely
repeat (literally or through conspicuous paraphrasing) a party’s
position. See, e.g., Voices for Choices, 339 F.3d at 545 (“[I]t is very
rare for an amicus curiae brief to do more than repeat in somewhat
different language the arguments in the brief of the party whom the
amicus is supporting.”); Ryan v. CFTC, 125 F.3d 1062, 1063 (7th
Cir. 1997) (Posner, C.J., in chambers) (“[T]he vast majority of
[amicus curiae briefs] have not assisted the judges . . . .”). Nobody
benefits from a copycat amicus brief and indeed our practice is to
reject them. See Nat’l Org. for Women, Inc. v. Scheidler, 223 F.3d 615,
617 (7th Cir. 2000). Nor should amicus briefs serve only as a show
of hands on what interest groups are rooting for what outcome. See
Sierra Club, Inc. v. E.P.A., 358 F.3d 516, 518 (7th Cir. 2004) (“Courts
value submissions not to see how the interest groups line up, but to
learn about facts and legal perspectives that the litigants have not
adequately developed.”).

Rather, a true friend of the court will seek to add value to [the
court’s] evaluation of the issues presented on appeal. To be sure, the
fiction that an amicus acts as a neutral information broker, and not
an advocate, is long gone. See Samuel Krislov, The Amicus Curiae
Brief: From Friendship to Advocacy, 72 YALE L.J. 694, 703-704
(1963). But even a friend of the court interested in a particular
outcome can contribute in clear and distinct ways, by, for example:

•   Offering a different analytical approach to the legal issues before
    the court;

•   Highlighting factual, historical, or legal nuance glossed over by
    the parties;

•   Explaining the broader regulatory or commercial context in
    which a question comes to the court;




                                   3

    Case 2:20-cv-01771-PP Filed 12/08/20 Page 3 of 6 Document 69
      •   Providing practical perspectives on the consequences of potential
          outcomes;

      •   Relaying views on legal questions by employing the tools of social
          science;

      •   Supplying empirical data informing one or another question
          implicated by an appeal;

      •   Conveying instruction on highly technical, scientific, or
          specialized subjects beyond the ken of most generalist federal
          judges;

      •   Identifying how other jurisdictions—cities, states, or even foreign
          countries—have approached one or another aspect of a legal
          question or regulatory challenge.

      The point, of course, is that an amicus curiae brief should be
      additive—it should strive to offer something different, new, and
      important. See Scheidler, 223 F.3d at 617.

Prairie Rivers Network v. Dynegy Midwest Generation, LLC, 976 F.3d 761, 762-

64 (7th Cir. Sept. 24, 2020).

      It is a close call whether the brief proposed by the movants adds

anything new or different. The movants concede that they seek only to

highlight what they characterize as the stronger of the arguments they

anticipated the defendants would make. The court has reviewed the movants’

brief—in the main, it relies on cases cited by the defendants and makes

arguments made by the defendants.

      What the proposed brief does do that is different from the other briefs the

court has received is ask the court to consider the suit from the perspective of

Black voters. It also provides verified declarations from three individuals—the

African-American president of the Beloit Branch of the Wisconsin NAACP (and


                                         4

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 4 of 6 Document 69
resident of Beloit, Wisconsin) who voted by in-person early voting in the

November 3, 2020 general election and who asserts that the relief the plaintiff

requests would invalidate her vote, dkt. no. 56 at 22-23; the current president

of the Wisconsin State Conference NAACP who voted by absentee ballot in the

November 3, 2020 general election due to having been diagnosed with COVID-

19 and who asserts that some of the relief the plaintiff requests would

disenfranchise members of the Wisconsin NAACP who voted absentee and

would depress future voter turnout, dkt. no. 56 at 25-28; and an African-

American member of the Dane County branch of the NAACP who voted in

person in the November 3, 2020 election and who alleges that the relief the

plaintiff requests would invalidate her vote, dkt. no. 56 at 30-31.

      One might argue that the movant’s proposed brief is a “show of hands”

brief—another interest group expressing its agreement with the arguments

made by the defendants in their briefs supporting their motions to dismiss. But

because it does shed light on perspectives the defendants may not have—

perspectives of members of the NAACP; of Black or African-American voters; of

voters who were forced to vote absentee; of voters who used the in-person, early

voting option—the court will grant the motion and accept the movant’s

proposed brief.

      The court GRANTS the Motion by Proposed Amicus Curiae Wisconsin

State Conference NAACP, Dorothy Harrell, Wendell J. Harris, Sr., and




                                        5

        Case 2:20-cv-01771-PP Filed 12/08/20 Page 5 of 6 Document 69
Earnestine Moss for Leave to File Amicus Curiae Brief. Dkt. No. 56.

      Dated in Milwaukee, Wisconsin this 8th day of December, 2020.

                                    BY THE COURT:


                                    ___________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       6

        Case 2:20-cv-01771-PP Filed 12/08/20 Page 6 of 6 Document 69
